Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
A	pplicant’s arguments, see pages 8-10 of the remarks, filed 3/21/2022, with respect to the rejection(s) of claim(s) 1-21 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Imazu (US 2008/0209146).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Certain (US 2010/0036931 as listed on the IDS dated 1/15/2021) in view of Todd (US 2006/0212671) and in further view of Imazu (US 2008/0209146 as listed on the IDS dated 1/15/2021)
In regards to claim 1 Certain teaches
An information management system, the information management system comprising:
one or more computing devices comprising computer hardware in networked communication with one or more media agents, wherein the one or more computing devices and the one or more media agents execute in a cloud services environment, the one or more computing devices configured to:  (fig. 3, ¶58, 63, and 67 teaches multiple computing devices 300, 350, 360, 370 that use BDS system manager module 340, node manager module 380, and archival manager module (i.e. media agents) that communicate through a network 385 that can span multiple geographical locations (i.e. a cloud computing environment)
	Certain may not explicitly teach
determine that a storage operation is scheduled to be executed according to an information management policy, wherein the information management policy comprises  a data structure or file storing  a set of preferences or criteria for performing a plurality of information management operations on production data assigned to the information management policy and for performing the plurality of information management operations on secondary copies of the production data assigned to the information management policy, wherein the information management policy is stored in nonvolatile memory of the one or more computing devices, wherein the plurality of information management operations comprises the storage operation; prior to the execution of the storage operation, determine whether one or more primary storage devices or one or more secondary storage devices are available to establish a connection to the one or more media agents;
in response to a verification determination that the one or more primary storage devices or the one or more secondary storage devices are not available to establish a connection to the one or more media agents to complete the storage operation, report results of the verification determination prior to the execution of the storage operation, the results specifying unavailability of the one or more primary storage devices or secondary storage devices.
However, Todd teaches in ¶76 that migration session can be scheduled, fig. 1 and 2A, and ¶67 shows that starting a migration session comprises the data structure of fig. 1 comprising preferences for the session.  step 220 of fig. 2A performs a validation procedure that happens prior to the execution of the storage operation in steps 270/280 of fig. 2B, where ¶68-69 states that the validation includes checking connections and status of the storage devices, and fig. 2A step 225 and ¶74 teaches that upon a failure of validation an error log is generated with a statement on why the migration can’t proceed by identifying failed parameters (i.e. specifies the unavailability of primary/second storage devices)
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed to have incorporated the teachings of Todd to improve the system of Certain such that verification and error notifications would be presented to a user prior to the execution of a migration (execution of a storage operation) wherein the error notification would include information detailing the issues of the failure of the verification.  One would be motivated to make this change, as it prevents migrations from executing that would have failed, thereby enhancing the functionality of the overall system.
The combination of Certain and Todd may not explicitly teach
for performing the plurality of information management operations on secondary copies of the production data assigned to the information management policy, wherein the information management policy is stored in nonvolatile memory of the one or more computing devices
Imazu teaches in fig. 5 and 9 and ¶106 and 126 a secondary data copy management table 508 that manages the secondary copies of the production data (see fig. 1, second primary storage device) according to the information(i.e. preferences) provided in the table. ¶104 and 106 teaches that the management tables (information management policy) can be stored in shared memory 1025, which ¶95 teaches can be nonvolatile memory.
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed to have incorporated the teachings of Imazu to improve the system of Certain and Todd, such that the tables (management policies) can be stored on non-volatile memory and that the policies can also incorporate operations to be performed on secondary copies of the production data.  This is advantageous as storing the policies on non-volatile memory preserves the information upon a power loss/reset and the secondary management table further allows the management of other copies of the information such that the data that is all part of a consistency group can be tracked such that the copy status of all remote pairs of the data can be known and the data can be better managed.

In regards to claim 2, Certain further teaches
wherein the one or more primary storage devices is executed in a cloud services environment. (fig. 3, ¶58, 63, and 67 teaches multiple computing devices 300, 350, 360, 370  that communicate through a network 385 that can span multiple geographical locations (i.e. a cloud computing environment.  Where each of the computing devices contains storage 320, 357, server block data systems 360, and 377)

In regards to claim 3, Todd further teaches
wherein the verification determination is based on a determination that a logical volume or a physical volume within the one or more primary storage devices or secondary storage devices is not available. (¶68-69 states that the validation includes checking connections and status of the storage devices involved in the migration.)

In regards to claim 4, Certain teaches
An information management system, the system comprising:
one or more computing devices comprising computer hardware in networked communication with one or more media agents, wherein the one or more computing devices and the one or more media agents execute in a cloud services environment, the one or more computing devices configured to: (fig. 3, ¶58, 63, and 67 teaches multiple computing devices 300, 350, 360, 370 that use BDS system manager module 340, node manager module 380, and archival manager module (i.e. media agents) that communicate through a network 385 that can span multiple geographical locations (i.e. a cloud computing environment)
Certain may not explicitly teach
identify a storage operation for verification, wherein the storage operation is to be executed according to an information management policy associated with one or more primary storage devices or the storage operation; wherein the information management policy comprises  a data structure or file storing  a set of preferences or criteria for performing a plurality of information management operations on production data assigned to the information management policy and for performing the plurality of information management operations on secondary copies of the production data assigned to the information management policy, wherein the information management policy is stored in nonvolatile memory of the one or more computing devices, wherein the plurality of information management operations comprises the storage operation; 
prior to the execution of the storage operation, determine whether one or more volumes within the one or more primary storage devices or one or more volumes within one or more secondary storage devices are available to establish a connection to complete the storage operation; and
in response to a verification determination that the one or more volumes within the one or more primary storage devices or the one or more volumes within the one or more secondary storage devices are not available to establish a connection to complete the storage operation, report results of the verification determination prior to the execution of the storage operation, the results specifying unavailability of the one or more volumes within the one or more primary storage devices or secondary storage devices.
However, Todd teaches in ¶76 that migration session can be scheduled, fig. 1 and 2A, and ¶67 shows that starting a migration session comprises the data structure of fig. 1 comprising preferences for the session.  step 220 of fig. 2A performs a validation procedure that happens prior to the execution of the storage operation in steps 270/280 of fig. 2B, where ¶68-69 states that the validation includes checking connections and status of the storage devices, and fig. 2A step 225 and ¶74 teaches that upon a failure of validation an error log is generated with a statement on why the migration can’t proceed by identifying failed parameters (i.e. specifies the unavailability of primary/second storage devices)
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed to have incorporated the teachings of Todd to improve the system of Certain such that verification and error notifications would be presented to a user prior to the execution of a migration (execution of a storage operation) wherein the error notification would include information detailing the issues of the failure of the verification.  One would be motivated to make this change, as it prevents migrations from executing that would have failed, thereby enhancing the functionality of the overall system.
The combination of Certain and Todd may not explicitly teach
for performing the plurality of information management operations on secondary copies of the production data assigned to the information management policy, wherein the information management policy is stored in nonvolatile memory of the one or more computing devices
Imazu teaches in fig. 5 and 9 and ¶106 and 126 a secondary data copy management table 508 that manages the secondary copies of the production data (see fig. 1, second primary storage device) according to the information(i.e. preferences) provided in the table. ¶104 and 106 teaches that the management tables (information management policy) can be stored in shared memory 1025, which ¶95 teaches can be nonvolatile memory.
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed to have incorporated the teachings of Imazu to improve the system of Certain and Todd, such that the tables (management policies) can be stored on non-volatile memory and that the policies can also incorporate operations to be performed on secondary copies of the production data.  This is advantageous as storing the policies on non-volatile memory preserves the information upon a power loss/reset and the secondary management table further allows the management of other copies of the information such that the data that is all part of a consistency group can be tracked such that the copy status of all remote pairs of the data can be known and the data can be better managed.

In regards to claim 5, Todd further teaches
wherein the one or more computing devices is further configured to incorporate at least part of the results of the verification determination in a report. (fig. 2A step 225 and ¶74 teaches that upon a failure of validation an error log is generated with a statement on why the migration can’t proceed by identifying failed parameters (i.e. specifies the unavailability of primary/second storage devices)

In regards to claim 6, Todd further teaches
the connection to complete the storage operation includes a connection to the one or more media agents. (fig. 2 step 220 validates the availability of the mobility (media) agents.)

In regards to claim 7, Todd further teaches
the results further specify one or more reasons for the verification determination. (fig. 2A step 225 and ¶74 teaches that upon a failure of validation an error log is generated with a statement on why the migration can’t proceed by identifying failed parameters (i.e. specifies the unavailability of primary/second storage devices)

In regards to claim 8, Todd further teaches
the one or more computing devices are further configured to: instruct the one or more volumes within the one or more primary storage devices or the volumes within the one or more secondary storage devices to become available. (¶77 and fig. 2A step 240 marks all devices involved in the migrations as locked (i.e. available to continue in the migration process)).

In regards to claim 9, Certain further teaches
the one or more computing devices are further configured to determine whether a license associated with an application is valid, wherein the application is configured to perform the storage operation, and the license authorizes the application to perform the storage operation.  (¶96 and fig. 8 steps 810 and 815 teaches that prior to performing a snapshots or other requests, it is checked to see if the requester is authorized (i.e. has a license/paid a fee))

In regards to claim 10, Certain further teaches
the one or more primary storage devices or the one or more secondary storage devices comprise a storage array comprising one or more volumes, the one or more volumes in the storage array being managed by volume manager software; (¶64 teaches the BDS system manager (volume manager software) maintains a database for the storage systems that includes information about all of the volumes)
Todd further teaches
the one or more computing devices are further configured to determine whether a configuration of the one or more volumes managed by the volume manager software is compatible with the storage policy.  (fig. 2a step 220 validates that all of the methods for the source-target volumes are valid (i.e. compatible with the storage policy) 

In regards to claim 11, the combination of Certain and Todd further teaches
the storage policy comprises one or more parameters associated with the storage operation, the one or more parameters specifying at least one of:
(i) frequency of the execution of the storage operation;
(ii) one or more applications associated with the storage operation;
(iii) an event triggering a scheduling of the storage operation; and
(iv) a logical volume in the one or more primary storage devices.
	Certain teaches in ¶21 events by users can trigger movement/copying of volumes, and fig. 5 and ¶77-82 teaches that applications can be associated with storage operations.
	Todd teaches in ¶111 teaches migrations can be scheduled during certain periods (i.e. frequency of execution)

In regards to claim 12, Todd further teaches
the one or more computing devices are further configured to: determine whether the one or more secondary storage devices have space sufficient to store data resulting from the storage operation.  (¶68 teaches the validation parameters are not limited, and ¶69 validates that the migration method chosen, which would include the ability to have sufficient storage to accomplish the chosen migration method) 

In regards to claim 13,  Todd further teaches
the one or more media agents is configured to: establish a connection to the one or more primary storage devices or to the one or more secondary storage devices using credentials associated with the storage operation.  (¶69 teaches that the validation process validates that it can communicate with and access all source and target volumes associated with the operation)

In regards to claim 14, Certain further teaches
the one or more primary storage devices and the one or more secondary storage devices comprise same storage device or devices. (¶15 teaches all of the computing systems can contain hard disks (i.e. same storage devices)

In regards to claim 15, Certain teaches
A non-transitory, computer-readable medium containing instructions for verifying readiness of storage operations in an information management system, the method comprising: (¶66 teaches CRM used to run the information system of fig. 3.)
Certain may not explicitly teach
identifying a storage operation for verification, wherein the storage operation is to be executed according to an information management policy, wherein an information management policy associated with one or more primary storage devices or the storage operation; wherein the information management policy comprises  a data structure or file storing  a set of preferences or criteria for performing a plurality of information management operations on production data assigned to the information management policy and for performing the plurality of information management operations on secondary copies of the production data assigned to the information management policy, wherein the information management policy is stored in nonvolatile memory of the one or more computing devices, wherein the plurality of information management operations comprises the storage operation;
 prior to the execution of the storage operation, determining whether one or more volumes within the one or more primary storage devices or one or more volumes within one or more secondary storage devices are available to establish a connection to complete the storage operation, wherein the one or more primary storage devices or the one or more secondary storage devices execute in a cloud services environment;
and in response to a verification determination that the one or more volumes within the one or more primary storage devices or the one or more volumes within the one or more secondary storage devices are not available to establish a connection to complete the storage operation, reporting results of the verification determination prior to the execution of the storage operation, the results specifying unavailability of the one or more volumes within the one or more primary storage devices or secondary storage devices.
However, Todd teaches in ¶76 that migration session can be scheduled, fig. 1 and 2A, and ¶67 shows that starting a migration session comprises the data structure of fig. 1 comprising preferences for the session.  step 220 of fig. 2A performs a validation procedure that happens prior to the execution of the storage operation in steps 270/280 of fig. 2B, where ¶68-69 states that the validation includes checking connections and status of the storage devices, and fig. 2A step 225 and ¶74 teaches that upon a failure of validation an error log is generated with a statement on why the migration can’t proceed by identifying failed parameters (i.e. specifies the unavailability of primary/second storage devices)
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed to have incorporated the teachings of Todd to improve the system of Certain such that verification and error notifications would be presented to a user prior to the execution of a migration (execution of a storage operation) wherein the error notification would include information detailing the issues of the failure of the verification.  One would be motivated to make this change, as it prevents migrations from executing that would have failed, thereby enhancing the functionality of the overall system.
The combination of Certain and Todd may not explicitly teach
for performing the plurality of information management operations on secondary copies of the production data assigned to the information management policy, wherein the information management policy is stored in nonvolatile memory of the one or more computing devices
Imazu teaches in fig. 5 and 9 and ¶106 and 126 a secondary data copy management table 508 that manages the secondary copies of the production data (see fig. 1, second primary storage device) according to the information(i.e. preferences) provided in the table. ¶104 and 106 teaches that the management tables (information management policy) can be stored in shared memory 1025, which ¶95 teaches can be nonvolatile memory.
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed to have incorporated the teachings of Imazu to improve the system of Certain and Todd, such that the tables (management policies) can be stored on non-volatile memory and that the policies can also incorporate operations to be performed on secondary copies of the production data.  This is advantageous as storing the policies on non-volatile memory preserves the information upon a power loss/reset and the secondary management table further allows the management of other copies of the information such that the data that is all part of a consistency group can be tracked such that the copy status of all remote pairs of the data can be known and the data can be better managed.

In regards to claim 16, Todd further teaches
wherein the results further specify one or more reasons for the verification determination.
(fig. 2A step 225 and ¶74 teaches that upon a failure of validation an error log is generated with a statement on why the migration can’t proceed by identifying failed parameters (i.e. specifies the unavailability of primary/second storage devices)

In regards to claim 17, Certain further teaches
the one or more primary storage devices or the one or more secondary storage devices comprise a storage array comprising one or more volumes, the one or more volumes in the storage array being managed by a volume manager module; (¶64 teaches the BDS system manager (volume manager software) maintains a database for the storage systems that includes information about all of the volumes)
Todd further teaches
the method further comprising determining whether a configuration of the one or more volumes managed by the volume manager module is compatible with the storage policy. (fig. 2a step 220 validates that all of the methods for the source-target volumes are valid (i.e. compatible with the storage policy)

In regards to claim 18, Todd further teaches
determining whether a configuration of the one or more volumes managed by the volume manager module is compatible with the storage policy. (fig. 2a step 220 validates that all of the methods for the source-target volumes are valid (i.e. compatible with the storage policy)

In regards to claim 19,  Todd further teaches
the storage policy comprises one or more parameters, the one or more parameters specifying one or both of:
(i) one or more primary storage devices residing in a primary storage subsystem of the information management system where production data associated with the storage operation is located, and (ii) one or more secondary storage devices residing in a secondary storage subsystem of the information management system where data resulting from the storage operation is to be stored at.  (¶63 and fig. 1 teaches the one of the parameters of the data structure (storage policy) includes all the source (primary devices) and target (secondary devices) of which data is to transferred from/to respectively.)

In regards to claim 20, Todd further teaches
determining whether the one or more secondary storage devices have space sufficient to store data resulting from the storage operation. (¶68 teaches the validation parameters are not limited, and ¶69 validates that the migration method chosen, which would include the ability to have sufficient storage to accomplish the chosen migration method)

In regards to claim 21, Todd further teaches
establishing a connection to the one or more primary storage devices or to the one or more secondary storage devices using credentials associated with the storage operation. (¶69 teaches that the validation process validates that it can communicate with and access all source and target volumes associated with the operation)


EXAMINER’S NOTE
	Examiner has cited particular paragraph and figures in the references applied to the claims above for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
The applicant is reminded of what constitutes a proper reply to this office action is detailed in 37 CFR 1.111, and that the examiner has the discretion to treat any response that fails to meet ALL of the requirements of that section as NON-RESPONSIVE without any additional extensions of time (see MPEP 714.03).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W BLUST whose telephone number is (571)272-6302. The examiner can normally be reached 12-8:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 5712721077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON W BLUST/Primary Examiner, Art Unit 2137